DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election Requirement
2.	The Office acknowledges the Applicant’s election, without traverse, of Group II (directed to method of making compound) as set forth in the Requirement for Restriction/Election filed 04/29/21.

3.	The election reads on Claims 4-9.

4.	Claims 1-10 are pending.  Claims 1-3 and 10 have been withdrawn from consideration.

5.	The claims are subject to a further restriction/election requirement.  This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 (see Requirement for Restriction/Election filed 04/29/21). 
The species corresponding to the nature of the electron acceptor are as follows: 

Group 3:	
    PNG
    media_image1.png
    101
    316
    media_image1.png
    Greyscale
 and



Group 4:	
    PNG
    media_image2.png
    96
    143
    media_image2.png
    Greyscale
.

6.	Applicant is required, in reply to this action, to elect a single species (i.e., one of Groups 3 and 4) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 4-9.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786